ORDER DENYING PETITION FOR WRIT OF MANDAMUS OR PROHIBITIONThis original petition for a writ of mandamus or prohibition challenges a district court order denying a motion to dismiss or for partial summary judgment in a tort action.Having reviewed the petition, answer thereto, reply, and supporting documents, we conclude that our extraordinary and discretionary intervention is not warranted. See NRS 34.160 ; NRS 34.170 ; Pan v. Eighth Judicial Dist. Court , 120 Nev. 222, 224, 228, 88 P.3d 840, 841, 844 (2004) (stating that an appeal is generally an adequate legal remedy precluding writ relief and recognizing that petitioner bears the burden of demonstrating that writ relief is warranted); Smith v. Eighth Judicial Dist. Court , 113 Nev. 1343, 1344-45, 950 P.2d 280, 281 (1997) (observing that this court generally will not consider writ petitions challenging orders denying motions to dismiss or for summary judgment); Smith v. Eighth Judicial Dist. Court , 107 Nev. 674, 677, 818 P.2d. 849, 851 (1991) (observing that issuance of the writ is subject to this court's discretion). To the extent that petitioner argues that this petition presents an opportunity to clarify whether punitive damages may be awarded for tort claims sounding in negligence, that issue will be better presented for this court's consideration after development of the factual record in the district court. Insofar as petitioner seeks a writ of prohibition, petitioner provides no cogent argument regarding that relief, and we need not consider it. See Edwards v. Emperor's Garden Rest., 122 Nev. 317, 330 n.38, 130 P.3d 1280, 1288 n.38 (2006). Accordingly, weORDER the petition DENIED.